Title: To James Madison from James Simpson, 28 March 1803 (Abstract)
From: Simpson, James
To: Madison, James


28 March 1803, Tangier. No. 55. States that he kept his dispatch no. 53 [24 Dec. 1802], awaiting Captain Murray’s arrival, until 2 Feb., when Captain Campbell of the Adams took charge of it together with no. 54 [31 Jan. 1803]. A severe eastern gale prevented Murray from calling at Tangier, but Campbell assured Simpson the letters would be forwarded safely. The emperor is still at Morocco but will return to Meknes “soon after the approaching Festival of the Greater Beiram, which happens on the 10th this Moon.” Has no news of the gun carriages intended for the emperor. “As they have been promised it would be very well if they arrive before, or soon after His Majesty comes to this part of the Country.” On 2 Feb., at the particular request of Alcayde Hashash, he attached a confirmation to the passport given on 17 Sept. 1802 for the ship left by the Tripolitans at Gibraltar, to convince the Moroccans that “notwithstanding the reports … industriously propagated to the contrary,” the vessel would not be molested by U.S. warships. Campbell confirmed this to Hashash, and in consequence the ship has again been readied for sea. “It has been impossible in the first stage of this busyness to oppose the Emperour takeing this Ship under his Flag.” Should it later appear that improper use was made of the flag, “then there will be just cause of complaint.”
On 27 Mar. Thomas Beck and David Ervin, of the Betsey of Norfolk, arrived at Tangier from Morocco, having been ransomed from the Arabs by the emperor. Will send them to Gibraltar. On 3 Mar. John Brodie of the Betsey was returned from Mogador by Gwyn. The men stated the Betsey was traveling from Norfolk to Madeira, missed that island, and reached Africa on 28 June 1802. Two men went ashore in search of water. When they had not returned by 29 June, the captain cut the cable and let the ship drift ashore, “as they had been without Water for nine days.” The mate drowned and the captain died “the following day from weakness & fatigue.” Thomas Lewis and Brodie got ashore, but those who were redeemed have heard nothing of Lewis. “At the time the Emperour paid the Arabs … he strongly encharged them to make every enquiry after Lewis, and I have instructed Mr Gwyn to do the same; if he be alive, which I very much doubt of, its highly probable we shall recover him.” Has never been able to get information about the two blacks belonging to the Oswego, but no other crew members remain with the Arabs. The governor of Taroudant sent Hill and Bowyer of the Oswego to the emperor, who immediately sent them to Gwyn. The redemption of seamen “under such circumstances” entails expense but is necessary “to hold forth good encouragement to the Arabs to bring them in, to prevent their destroying or keeping in perpetual Slavery, such Christians as may at a future day fall under similar misfortunes. For people redeemed by the Emperour we only pay their travelling expences, and a gratuity to the Soldiers he sends to accompany them.”
The Swedish consul has returned as ambassador and will go with the governor to the emperor at Meknes. The Italian flag was hoisted on the French commissary’s house on 21 Mar. No Batavian ambassador has appeared, although one was promised. “If he does not come soon the Emperor will undoubtedly resent the neglect.” The emperor’s son intended to visit Tripoli on the way to Mecca but was taken ill and returned to Fès. “It is supposed he will be sent next year by Sea, either to Tripo⟨li⟩ or Alexandria, or perhaps both: if the Emperor determines on that he will apply to some of the Christian Powers fo⟨r⟩ a Frigate for the Voyage.” Has not observed any activity in equipping the cruisers.
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 2). 4 pp. Docketed by Wagner as received 20 May. An extract describing the redemption of the seamen was printed in the National Intelligencer, 27 May 1803.



   
   The Islamic feast of Id al-Adha is observed over four days beginning on the tenth day of the last month of the year, when a sacrificial animal is slaughtered and consumed (Encyclopædia of Islam, 3:1007).



   
   For earlier efforts on behalf of the crew of the Oswego, see Simpson to JM, 8 Jan. 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 2:379, 380 n.).



   
   A full transcription of this document has been added to the digital edition.

